Order, Supreme Court, Bronx County (Lucindo Suarez, J.), entered on or about November 12, 1999, which denied petitioners’ applications pursuant to CPLR article 78 to annul respondent university’s determinations suspending petitioners from the university for one academic year and indefinitely banning them from university housing, unanimously affirmed, without costs.
Both the notice of charges that respondent gave petitioners and its disciplinary finding that petitioners violated its Code of Conduct complied with the procedures for adjudicating nonacademic violations of the Code of Conduct published in respondent’s Student Guide (see, Tedeschi v Wagner Coll., 49 NY2d 652, 660). Although petitioners correctly contend that their admitted violation of rules concerning the use of alcohol could not be the basis for their suspensions since there was no evidence of prior offenses, the determination to suspend was rationally based on a reasonable interpretation of the rule prohibiting “other conduct which threatens or endangers the health or safety of any person.” Concur — Nardelli, J. P., Williams, Tom, Lerner and Friedman, JJ.